DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments submitted on 04/23/2021 have been considered but do not place the application in condition for allowance because the arguments are directed towards amendments that have not been entered.
In an effort to promote compact prosecution the following additional information regarding applicant’s amendments are supplied:
Applicant’s amendment states a generally flat front and back surface, however the term “generally” is a relative term which renders the claim indefinite. The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Is generally flat have some degree of curvature or a certain amount of depressions and recesses, is generally flat even flat, or is generally flat just mean that the surface is occasionally flat? Further, applicant states that “continuously converging at the outer edge”, it is unclear as to what portion of the outer edge is being converged to. For example, if the surfaces are converging at an outer edge of the projecting portion then the surface are merely converging to themselves (i.e. the front and back surface are merely a single piece and the front meets the back at an outer edge, see instant application Figs.9-10 refs 6a/6b of ref 151) or do the surfaces converge at the first portion at a single (or two) point(s) (i.e. the transition between ref 151 and ref 6)?

However even if such limitations of being flat were not met by the references, which examiner does not concede, having flat surfaces on a handle portions are known in the art by Shin et al. (US20100175435A1), as seen by Fig.3-4 refs 541 & 542 for the purposes of not detracting from the beauty of the front surface of the machine [0061]. However, Shin utilizes a recessed portion between the flat surfaces in order for a user’s hand to operate the handle (Fig.1). Thus, if applicant could claim the configuration of the handle to not include such recessed portions, such would overcome a rejection utilizing the Shin reference.
It is believed that applicant means to attribute said limitations to the combination of the protruding portion of the cap element and the front frame as seen by Figs.2-3, 7, & 9-13 refs 150 & 151 of the instant application. Examiner believes that such an amendment would overcome the current rejection if it were to contain limitations which adequately describe the structure of the said portions, as seen in Figs.7, & 9-11 of the instant application. However, the current amendments set forth do not contain such limitations attributed to the combination of the cap and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711